             Case 20-12456-JTD         Doc 683-3      Filed 12/08/20      Page 1 of 1




                                 CERTIFICATE OF SERVICE

       I, Theodore J. Tacconelli, certify that I am not less than 18 years of age, and that service

of this Motion of Florida Self-Insurers Guaranty Association, Inc. to Compel Debtor Ruby

Tuesday, Inc. to Comply with the Stipulation By and Between Debtor Ruby Tuesday, Inc. and

Florida Self-Insurers Guaranty Association, Inc. was made on December 8, 2020, upon the

following parties on the attached service list in the manner indicated.




        Under penalty of perjury, I declare that the foregoing is true and correct.


                                                       /s/ Theodore J. Tacconelli
                                                      Theodore J. Tacconelli (No. 2678)
